                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MELISA A. BEYER,

                      Petitioner,

               v.                                            Case No. 18-C-1635

UNITED STATES OF AMERICA,

                      Respondent.


                             ORDER REGARDING WAIVER OF
                             ATTORNEY-CLIENT PRIVILEGE


       Melisa Beyer was convicted of embezzlement of funds from a credit union in violation of

18 U.S.C. § 657, sentenced to three years in prison and ordered to pay $800,000 in restitution. On

October 15, 2018, she filed a motion to vacate her conviction pursuant to 28 U.S.C. § 2255, based

in part upon ineffective assistance of her counsel, Bradley J. Priebe. On October 22, 2018, the

court issued its screening order directing the government to respond to the petition.           The

government has since filed a motion to compel records and statements, noting that in order to

respond it needs to be able to interview Beyer’s previous counsel about his alleged ineffectiveness.

For the reasons that follow, the government’s motion will be granted.

       The attorney-client privilege can be waived explicitly or implicitly. Lorenz v. Valley Forge

Ins. Co., 815 F.2d 1095, 1098 (7th Cir. 1987). The attorney-client privilege is implicitly waived

when an individual asserts claims or defenses that place his or her attorney’s advice at issue.

Garcia v. Zenith Electric Corp., 58 F.3d 1171, 1175, n.1 (7th Cir. 1995). An implied waiver can

also be found where a petitioner asserts ineffective assistance of counsel in a habeas case. United
States v. Pinson, 584 F.3d 972, 978 (10th Cir. 2009) (stating that “when a habeas petitioner claims

ineffective assistance of counsel, he implicitly waives attorney-client privilege with respect to

communications with his attorney necessary to prove or disprove his claim”). See also Bittaker v.

Woodford, 331 F.3d 715, 716 (9th Cir. 2003) (“It has long been the rule in the federal courts that

‘where a habeas petitioner raises a claim of ineffective assistance of counsel, he waives the

attorney-client privilege as to all communications with his allegedly ineffective lawyer.’”)

       Based upon the foregoing, Beyer has implicitly waived her attorney-client privilege as to

the claims of ineffective assistance of counsel that she has included in her petition. Accordingly,

Bradley J. Priebe is directed to disclose to the government any otherwise privileged information

concerning her claims that he was ineffective in his representation of her in the above matter. This

order, however, will be stayed for a period of 10 days to allow Beyer to withdraw her claims of

ineffective assistance of counsel if she chooses not to waive attorney-client privilege. In the event

she decides not to allow Attorney Priebe to disclose attorney-client privileged information, her

claims of ineffective assistance will be dismissed with prejudice. In other words, if she refuses to

waive her right to attorney-client privilege, the claim of ineffective assistance of counsel will be

dismissed. The government’s time to respond to the petition is extended to fourteen days after

either Attorney Priebe’s response to its inquiry or, alternatively, dismissal of Beyer’s ineffective

assistance of counsel claims.

       SO ORDERED on November 2, 2018.


                                                      s/ William C. Griesbach
                                                      William C. Griesbach, Chief Judge
                                                      United States District Court
